...‘.“:.:.~,
                       $$$
                        .,.
                       cl..__
                           :..:.
OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                       AUSTIN
Honorable A. a. Pa8tsrl%,   Page 2
                                                               , ,




    seoondedby P8t Ward, tbt the budgetr0r
    LimestoneCounty,l!oxu,'inso rrr u the
    ssme rel.te.to C~s1on.r'.    RwalllotHo.
    i   k   88td0a   kt58~0   or   8~022 WF~W,      in-




    Pl-oaia.tHo.1ofum..toMCoull~,T.ru,of
    8n th8 urti0tpmd rurd8wub10  -8                       or
    thoR.(LB.hierallbaQ~uidPrroinatr0r
                     ----Et-w-
                rusoaofuillgruopubllon.oe.-
    say.



            Artlole6898-U provl408 b part 8s r0im8f




                     rNnAunt.toth.orlgLLUJ.tluage
     . . .(I
          We held In our Opinion Ho. O-4830, sddreued to
HonorsbleL. L. Geren, Count Attom,      LimestoneCounty,
vhloh vs. SD~I'OtcdOotober 28* 1942, that1
HonorableA. 0. Easterllng,Pegr 4


                gemrally speakfq, after the oounty
               bee&bully 8ppr0vd by the oouuty
    by the oountyoemsi..loner.'   oourt, said oourt
    wo uldno t’b e
                 luth o r lsed
                             to ussnd th e0rIgIusl
    b ulg eunles
             t, ?Jas lx ep eudltur so t
                                      es
                                       o utinth e
    -tto th e b udg e tver s -@ Y         m-
    tur e., ud wr s o .u.edud neo u.1 t.tedb yg r sw
    y&;lost          to met uuuswluul   uzUo r w*eeu
                  o iOo uldno t,
                               b yr uso n.b tilli-
                                              lo
        guloo,azMi~ttontlonhAveboulinolufIod
                                          lntha
        originsl~t....
           "In oaaueatlou      vith the foregoing,ve v8ut
         point 0tit tm
        t0                   th0 di80~tion  or th8 00888i8-
    .Ionors'oourt I. JLotabsolutealthorlty          to u-
    puxlaountynmdsinthou.eo?mmrg.wy,
    ud 1. rlnu, only vhelu the quut1on I. debst-
    8~0 OT vtw~ the 0d8t8m0 or a mrg0wy                i8
    unqu..t1on.bl..Howwr,uIdoourtb.sno,
                          tormlw thst ul emergeuuyexist.,
    tiirEg2:2ty              ruwls thewrore, vhers the
    rues    0lurl~      shov the oaarsry. sad ua\rrt
    hasMlogala&haritytodm3luuulawrgmmy
    slant"         tbelmr,vh8n inrust, PO emsrgpmy
            .
         corpusJurls,VO~UW 28, page 024, derlnssthe
tens"giuve"u follows:
            #A. 8n           * doa        .erlousoal-
        .1d8lut1ouor        tJ JJWJ-J        -.&WY-"
               corgu, Jbris,voluaeso,adktioa3'7,psg.856,
defbu        the tm wbllo neoosslty"8s follow:
               'Reededror resso~blo oon~oe,
        rmuity 80d aoqpmh8~~8 in SOOOISJB~~~~          8
        DUbliO   JMFJBO8.J @OSt OF UPg.i% gcrbliC Oop-
        venIenoeJ rith nrerenoe to loglslativelotlon,
        thst urgent,mate        publlo naed srl.lIlg   rram
        existingt3oMItlous,vblah, in the judgmentof
        the Legislrture,justifies8 disturbsme or
HonorableA. 0. Eooterling,P.g. 5


       prlvsterightsvhloh othervisemight be legally
       exemptfrom suoh Interfermoe."
          Ir the Cor..l..lowr.'court determInedthst the
mm-8      we     t0 ud in0iwd   in th0 w     8h8itt0d bs
you oonstituted4 .mo or 'gmv. publio nmesslty to meet
unususlsad unforeseenoomlitlan.rhiah oould not, by m-
.on.bleau.gent thoughtsuu .ttent10& hue been lnoludea
In the 0rlgh.l bIdget,*whI.hn..f.otprimsrIlytobe
psssedupon lajatheoourt,the amrt vould hue the authority
to m     the budget88 lndIostea,rod it I. our oplnlontbst
    0rUer *bow set out 1. logally.urfI01ultto prOtOOtyou
          out money lu meu   of the smuut fixed in the orlg-
          bwlget Insofar8. a psw publlo nslle..1ty is oon-
oernek -P,        w ti0t   m    8tteioa t0 the r0ii0w.43
m~t.osth,~t~vvfiiahwtbink~6~o~-
D1i.d With.
                Artlole689.4 cmat.lnsth. r0mdng        provLsIonsr
                I       Im,~teulrt~.Ok.ODrrpand
       88 t0 k&1*88 d0raita4 u pouibu wah 0r th0
       VUiOUS DFOjeOtS rm rhiOh SD              tlons am set
       uplnthebudget,anAthees                          or ~OIUJ
       a81~~8.a    in the wg0t r0r uoh 0r 8wh projeot8.
       lUlnxl&.bUl.lsofmr4t.In.oouplotefInsnoI.l
       8tai88nt      or th8 -ty,     sh0vag 83.x0utstudFag
       0bugai0t280r~~,th0048h~hudt0
       tbtbmit0ruohard~ntndofthe~ty
       goverrssent, the rtwls nooiwa   rras all sourus
                  Jwo a o u.
                           y u sr ,
                                  th mftud.
                                          ls1 la b l.e
       l.tImst& r e-8 ua lub loto o o ver
                                        th ep r o -
       p o sed
             ?Judg8t.M
                   e tth el.tlJn.ted
                                 r 8taOf ta xu h ia h
       till b. lvQuIr&'
          It18 our opinion,theretoro,th.tUId &aunied
     t should shou as tifl.nlt~ly
                                u    881bl0 -ah 0r th0
23 ous projootsror vhI& lppmprla le"IOM are set up In the
mended  b udg eat,udth elstluted amourltofm.xA.y..rrI~In
the saendedbudget ror esoh or suoh projeots,as well 8s the
lstlmstedrevenuesmallable to @over said mmrdsd budget.
Honorable A. 0. Ea8terlfm,                   Pwp      6



               ow0plnion Ho. O-M330above                      rererred   to   ala0
00ntek8       tb         r0iiawbg     hoidlng:
                     un4er8tsn4
                   "As    ve             question,
                                             your     fir&

          you deslm to hue our opinionon the r0ii0v-
          Ing Qu..tlonI cm             th.   oounty             tnovb.
          logallyamsn4.4to inalu4.oblIga
                                      T  Ion. inaumvd
          pFi0r t0 th0 rdoptm or a4 8t88a.m      h
          ulsverto this qw.t10n, it I. wr oplnlonthst




          thorlu the                    w00r00e~ruodsarm
          lnourrlng                     t1on.llhIohmt0bepsI4
          0a OS -t                  m-8      rithout rLnt 88bdbg
          the.ountybwQstLn.oqpliro..vIththe~bon
          maut1awd ststute.




                 that
         Tr usting                     a ll.
                                           ..tl.h o to ra Il~
                                                          nsver s
                                                                .a ur io p uim?y,
ve r emin

                                                             Your.   vel7tluly

                                                      A!mo R m 3x a x HHRO
                                                                         AL
                                                                          F m x AB



                                                                     Jas. Y. Bassett
                                                                           A..1*tult